Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 14-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lienert et al (US 2014/0326501) in view of Lehmann (US 2013/0199841).

Lienert discloses, regarding claim 14, pushing a sleeve 2 onto a shield 18 of a cable 16 as shown in Figs 1 and 3, (See Paragraph [0036]) with the cable and sleeve being inserted into a welding device. The welding device is energized and the inner wall of the sleeve 2 welded to the sleeve 18. (See Fig 3 and Paragraph [0041]) Lienert fails to disclose the welding process is performed by a magnetic pulse welding coil with a current pulse. Lehmann discloses pushing a sleeve 3 onto a shield of a cable 1 (See Fig 1 and Paragraphs [0012] and [0024]), inserting the sleeve into a magnetic pulse coil (See Fig 3 and Paragraph [0031]), energizing the magnetic pulse welding coil with a current pulse in such a way that the inner wall of the sleeve is joined with the shield material. (See Paragraph [0031]). Regarding claims 15 and 20, the insulation 5 is removed and the sleeve is attached at this location. (See Fig 2). Regarding claim 16, the pulse is applied for less than a second. (See Paragraph [0031]) Regarding claim 19, the sleeve is cold-formed by the pulse. (See Paragraph [0009]) It would have been obvious to adapt Lienert in view of Lehmann to provide the magnetic pulse welding coil with a current pulse as Lehmann shows this is an obvious variant for welding a sleeve to a cable which prevents deformation. Regrding claim 15, Fig 3 shows the insulation in Lienart being stripped back, as there is no insulation between the sleeve 2 and the shield 18.  Lienert discloses, regarding claim 14, pushing a sleeve 2 onto a shield 18 of a cable 16 as shown in Figs 1 and 3, (See Paragraph [0036]) with the cable and sleeve being inserted into a welding device. The welding device is energized and the inner wall of the sleeve 2 welded to the sleeve 18. (See Fig 3 and Paragraph [0041]) Lienert fails to disclose the welding process is performed by a magnetic pulse welding coil with a current pulse. Lehmann discloses Figs 1-3 show an inner conductor, and inner insulation and a shield, an outer insulation a sleeve 3 is surrounding the shield on an area freed from the outer insulation as shown in Fig 2. The sleeve is inserted into a magnetic pulse coil (See Fig 3 and .


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lienert et al (US 2014/0326501) in view of Lehmann (US 2013/0199841) and Livshiv et al (US 2001/0016459). 

Lienert in view of Lehmann discloses discharging a current for creating a weld between the sleeve and the shield. Lienert fails to disclose the current of at least 10kA. Livshiv discloses using an intense and rapid current pulse for forming an intense magnetic field. (See Paragraphs [0003] and [0083]) It would have been obvious to adapt Lienert in view of Livshiv to provide the pulse with a current of at least 10kA since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. Lehmann fails to disclose a toroidal coil. However, it would have been obvious to use a toroidal coil as this is known to be an obvious variant for a magnetic pulse welding coil. 

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lienert et al (US 2014/0326501) in view of Lehmann (US 2013/0199841) and DeForest, Jr. et al (US 6,452,102).

Lehmann discloses regarding claim 21, Figs 1-3 show an inner conductor, a shield, an outer insulation a sleeve 3 is surrounding the shield on an area freed from the outer insulation as shown in Fig 2. The 

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


3/1/2021